Case 1:18-bk-10820   Doc 27   Filed 10/11/18 Entered 10/11/18 16:36:22   Desc Main
                              Document     Page 1 of 5
Case 1:18-bk-10820   Doc 27   Filed 10/11/18 Entered 10/11/18 16:36:22   Desc Main
                              Document     Page 2 of 5
Case 1:18-bk-10820   Doc 27   Filed 10/11/18 Entered 10/11/18 16:36:22   Desc Main
                              Document     Page 3 of 5
Case 1:18-bk-10820   Doc 27   Filed 10/11/18 Entered 10/11/18 16:36:22   Desc Main
                              Document     Page 4 of 5
Case 1:18-bk-10820   Doc 27   Filed 10/11/18 Entered 10/11/18 16:36:22   Desc Main
                              Document     Page 5 of 5
